         Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

       v.                             :       1:21-CR-108 (TSC)

MICHAEL FOY                           :


    DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE TO HIS SECOND
                        BOND REVIEW MOTION

       Michael Foy (“Mr. Foy”) respectfully submits this reply to the government’s response to

his second motion for bond. Mr. Foy has been preventatively detained for well over 100 days

since his arrest on January 24, 2021. He has no prior record, no history of violence, and strong

ties to his community. The government’s responses to Mr. Foy’s motions for bond are unavailing

for the following reasons: 1) despite having well exceeded the Speedy Trial Act’s requirement

that Mr. Foy be tried within 70 days of the date before he appeared before this Court on March 10,

2021 1, Mr. Foy remains detained with no trial date in sight and by its own admission, the

government has not provided full discovery; 2) there is no rebuttable presumption for detention in

this case 2; and 3) a balancing of the factors under 18 U.S.C. § 3142(g) demonstrates that there are

conditions of release that will ensure the safety of the community and Mr. Foy’s return to Court.

Given the complete lack of evidence that Mr. Foy ever previously or subsequently planned or

participated in political violence, the government cannot articulate a specific danger to the




1
  18 U.S.C. § 3161(c)(1) (requiring trial of defendant seventy days from the filing date of the
information or indictment, or from the date the defendant has appeared before a judicial officer
of the court in which the charge is pending, whichever is later).
2
  Undersigned counsel erroneously conceded that there is a rebuttable presumption in this case.
See First Motion for Bond, Doc. No. 10 at 16. However, as explained herein, counsel erred and
there is no such presumption in Mr. Foy’s case under the Bail Reform Act.
                                                 1
         Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 2 of 10




community beyond the scope of the January 6th events. United States v. Munchel, 991 F.3d 1273,

1283 (D.C. Cir. 2021). His detention, therefore, is proscribed under 18 U.S.C. § 3142 and D.C.

Circuit’s holding in Munchel.

       1. The Government Has Not Provided Full Discovery Five Months After Mr. Foy’s
          Arrest.

       This Court has repeatedly stated that it would review the detention order in this case if the

government continues to fail to provide full and complete discovery. Since the last status hearing

in this case, the government has provided additional discovery. Yet, by the government’s own

admission, the discovery is not complete. In its response to Mr. Foy’s second bond review motion,

the government again vaguely promises that “in the coming weeks, the government will also

provide counsel for the defendant with materials which may include, but are not limited to,

statements of similarly situated defendants, forensic searched of electronic devices and social

media accounts of similarly situated defendants, and citizen tips.” Gov’t Response, Doc. No. 30

at 8 (emphasis added). In other words, the government is indicating that it will dump voluminous

discovery on defense counsel at some unspecified point in the future. Of course, defense counsel

will need ample time to review this discovery to prepare for trial.         Therefore, Mr. Foy’s

preventative detention will likely stretch into fall and winter. For a young man with no prior

record, this lengthy preventative detention is squarely in tension with the policy preferences

reflected in the Bail Reform Act and the Speedy Trial Act.

       Undersigned counsel appreciates the unprecedented nature of these investigations and

prosecutions. Indeed, the single-district volume is likewise unprecedented for the Office of the

Federal Defender—there is no asymmetry of burden. Despite the new, concentrated demand on

resources, defense counsel have adjusted and worked tirelessly in order to preserve and protect

defendants’ rights. The party with the discretion to bring the case should do the same: the

                                                 2
           Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 3 of 10




government chose to pursue the January 6th prosecutions in the manner it did—arresting

defendants en masse without first establishing a way to promptly disclose discovery. Mr. Foy

should not have to be detained for months on end because of structural issues that exist by the

government’s own design, especially because the factors under the Bail Reform Act support

release.

       2. There is no Rebuttable Presumption for Detention in This Case.

       The government extensively cites the Court’s initial denial of Mr. Foy’s bond motion.

There, the Court found that “Mr. Foy has failed to overcome the presumption that no condition or

combination of conditions will reasonably assure his appearance as required and the safety of the

community.” Gov’t Resp. Doc. No. 30 at 14 (internal citations omitted). However, there is no

rebuttable presumption in this case. Undersigned counsel concedes that counsel erred in this

regard and were remiss not to correct the error prior to the Court’s initial ruling.

       Section 3142(e) describes two manners in which the government may establish a rebuttable

presumption that detention is necessary to assure the safety of individual persons and the

community. 18 U.S.C. § 3142 (e). Specifically, the government must either show that the

defendant has been previously convicted of a crime of violence within the last five years, and that

the offense was committed while the person was on release pending trial for a Federal, State, or

local offense. 18 U.S.C. §§ 3142 (e)(2). Alternatively, a presumption applies when a defendant

is charged with certain serious enumerated crimes. 18 U.S.C. §§ 3142 (e)(3). Mr. Foy is not

charged with one of the enumerated crimes in (e)(3), so the government must show that the

presumption applies under subsection 3142(e)(2). The plain reading of subsection 3142(e)(2)

makes clear that the (f)(1) presumption only applies to defendants with prior (f)(1) offenses

resulting in conviction:



                                                  3
           Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 4 of 10




                [The rebuttable presumption arises when a] judicial officer finds
                that—(A) the person has been convicted of a Federal offense that is
                described in subsection (f)(1) of this section, or of a State or local
                offense that would have been an offense described in subsection
                (f)(1) of this section if a circumstance giving rise to Federal
                jurisdiction had existed; (B) the offense described […] was
                committed while the person was on release pending trial for a
                Federal, State, or local offense; and (C) a period of not more than
                five years has elapsed since the date of conviction, or the release of
                the person from imprisonment, for the offense described […],
                whichever is later. 3


Though in this case the government cannot even satisfy (A) because Mr. Foy has no prior

convictions, it bears noting that subsections (A)-(C) are all required conditions, not bases in the

alternative, as indicated by the “and” conjunction used in the series. Id.; see also United States v.

Hodge, No. CRIM. 09-24, 2009 WL 2170052, at *1 (D.V.I. July 20, 2009) (“The [3142(e)(2)]

statute is written in the conjunctive and not the disjunctive and, therefore, subparagraph (B) must

be applied to the facts at bar also”). Thus, for the presumption to arise, a defendant facing a charge

of an (f)(1) offense must have also been convicted of a prior (f)(1) offense (or a state equivalent)

while on pre-trial release, within five years of the instant offense. See id.

         While the meaning is clear from the plain text of § 3142(e)(2), the necessary predicate of

a prior conviction is further underscored when contrasted with the language in § 3142(e)(3), which

concerns the enumerated offenses:

                it shall be presumed that no condition or combination of conditions
                will reasonably assure the appearance of the person as required and
                the safety of the community if the judicial officer finds that there is
                probable cause to believe that the person committed— (A) an
                offense for which a maximum term of imprisonment of ten years or
                more is prescribed in the Controlled Substances Act, the Controlled
                Substances Import and Export Act, or chapter 705 of title 46; (B) an
                offense under section 924(c), 956(a), or 2332b of this title; (C) an



3
    18 U.S.C. 3142(e)(2) (emphasis added).
                                                   4
           Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 5 of 10




                offense listed in section 2332b(g)(5)(B) of title 18, for which a
                maximum term of imprisonment of 10 years or more is prescribed;
                (D) an offense under chapter 77 of this title for which a maximum
                term of imprisonment of 20 years or more is prescribed; or
                (E) an offense involving a minor victim. 4


Here, Congress did not require a conviction as a presumption predicate. Instead, it merely required

probable cause to believe that the defendant committed “an offense”—meaning any qualifying

offense, including the instant offense—because the offenses listed pose serious threats to

community safety. 18 U.S.C. § 3142(e)(3). These bases, unlike the conditions described in

subsection 3142(e)(2), are listed in the alternative, as indicated by the “or” conjunction at the end

of the series. Id.

         Therefore, by a plain reading of 18 U.S.C. § 3142(e), there is no rebuttable presumption in

this case. See Chansley, No. 21-CR-3 (RCL), 2021 WL 861079, at *5 (“First, a rebuttable

presumption arises if the judicial officer finds that (a) the person has been convicted of certain

listed federal offenses, including a “crime of violence,” or similar state offenses, (b) that offense

was committed while the person was on release pending trial for another offense, and (c) not more

than five years has elapsed since the date of conviction of that offense or the release from

imprisonment, whichever is later”); United States v. Close, 550 F. Supp. 2d 185, 187 (D. Mass.

2008); see also United States v. Miller, 625 F. Supp. 513, 517 (D. Kan. 1985) (“The first of these

[presumptions] arises when it is determined that a person charged with a seriously dangerous

offense has in the past been convicted of committing another serious crime while on pretrial

release”) (emphasis added); see also United States v. Hefner, No. 3:18-CR-00136, 2019 WL




4
    18 U.S.C. 3142(e)(3) (emphasis added).
                                                  5
          Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 6 of 10




612704, at *2 (E.D. Tenn. Feb. 13, 2019); see also Hodge, No. CRIM. 09-24, 2009 WL 2170052,

at *1.

         Without the presumption in favor of detention, the government must rely on the subsection

3142(g) factors, which weigh in favor of release.

         3. Section 3142(g) Factors Weigh in Favor of Release

         Mr. Foy concedes that he is eligible for pretrial detention because he was charged with 18

U.S.C. § 111(b), which under the categorical approach mandated by controlling precedent, is a

crime of violence. See United States v. Singleton, 182 F.3d 7, 10-12 (D.C. Cir. 1999); see also

Memorandum Opinion, Doc. No. 56 at 16-17, United States v. Sabol, No. 1:21-cr-00035-EGS

(D.D.C. Apr. 14, 2021) (collecting cases and concurring that under the categorical approach, §

111(b) is a crime of violence). However, eligibility for detention and the imposition of detention

involve different frameworks: whereas eligibility is a bright-line rule that turns on the elements of

the crime as charged and requires only probable cause, the imposition of detention is an as-applied,

fact-intensive totality test. Compare Singleton, 182 F.3d at 10-12, with United States v. Munchel,

991 F.3d 1273 (D.C. Cir. 2021) (holding that the district court must show that it considered the

“specific circumstances” of the defendant and of the day [(January 6th)] to determine why their

dangerousness exceeds the scope of those events). When the factual circumstances of Mr. Foy’s

conduct and history are considered, the balance of factors weighs strongly in favor of release.

         The specific nature of Mr. Foy’s conduct is fully distinguishable from others charged under

Section 111 because (1) he is not a member of any anti-government group, including the Proud

Boys; 5 (2) he did not travel with or conspire to attend the protest with any such members, or any



5
  Affidavit, Doc. No. 6-1 at 2-5, United States v. Nordean, No. 1:21-cr-00175-TJK (D.D.C. Feb.
2, 2021) (explaining Mr. Nordean’s role in the conspiracy alleged involving various members of
the Proud Boys).
                                                  6
         Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 7 of 10




other person; 6 (3) he did not bring weapons with him to the District; 7 and (4) he did not make any

threats of bodily injury prior to or after January 6th. 8 See United States v. Quaglin, No. 1:21-cr-

40-TNM (detention ordered for defendant whose media posts suggest he is a member of the Proud

Boys and who is depicted on video spraying MK-9 OC directly into an officer’s unprotected face

and physically striking an officer in the face with a plastic shield. Quaglin’s social media posts

also suggest that he planned violence for months in advance and celebrated his role after the protest

turned into a riot, see Doc. No. 14). Thus, even if the factual allegations in the Affidavit are taken

as true, the nature and circumstances of Mr. Foy’s conduct fall far short of meeting the standard

of dangerousness required for pre-trial detention.

       The cases the government cites to support detention are inapposite. For one, in three of the

cases the government cites, the defendants have significant prior records. 9 Indeed, the government

first cites United States v. Ponder, 1:21CR259-TSC. Ponder was captured on video striking

officers with a pole. After the battery, officers briefly detained Ponder, released him, and told him

not to return. Ponder disobeyed orders and returned. Finally, Ponder has a prior conviction for a




6
  Gov’t Memorandum in Support of Pre-Trial Detention, Doc. No. 15 at 4, United States v.
Watkins, No. 1:21-cr-28-APM-3 (D.D.C. Feb. 11, 2021) (alleging that Ms. Watkins had begun
training members for a government coup even before election results were announced).
7
  Affidavit, Doc. No. 1-1, United States v. Coffman, No. 1:21-cr-00004-CKK (Mr. Coffman is
alleged to have traveled to the District with an M4 assault rifle, multiple loaded magazines, three
handguns and 11 mason jars filled with homemade napalm).
8
  Affidavit, Doc. No 1-1, United States v. Meredith, No. 1:21-mj-00017-GMH (D.D.C. Jan. 8,
2021) (Mr. Meredith texted a group: “Thinking about heading over to Pelosi (C——’s) speech
and putting a bullet in her noggin on Live TV” and “I’m gonna run that (C—-) Pelosi over while
she chews on her gums. … Dead (B——) Walking. I predict that within 12 days, many in our
country will die”).
9
  The government cites two cases—United States v. Daniel Rodriguez, 21CR246-ABJ and United
States v. Mellis, 21CR206-EGS—though it appears those defendants were detained in their
arresting districts and have not sought review of detention. Therefore, it is impossible to tell
from the record whether these defendants also have prior records or other conduct that would
distinguish them from Mr. Foy. See Gov’t. Response, Doc. No. 30 at 10.
                                                  7
          Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 8 of 10




violent crime—bank robbery—nearly putting him within the ambit of the (e)(2) presumption. See

Gov’t Mem. for Det., Doc. No. 11 at 15. The government next attempts to rely on United States

v. Sibick, 1:21CR291. Sibick also committed a battery against a police officer and ripped a badge

and radio from the officer’s vest. He later tried to hide the incriminating evidence and lied to law

enforcement officers about his role in the assault, evidencing a clear disrespect for the law. And

just like Ponder, Sibick had a prior criminal record which included “six arrests and five

convictions.” Det. Order, Doc. No. 12 at 7-8 (emphasis added). The government also cites United

States v. Fitzsimons, 1:21CR1580KKBJ. Fitzsimons was captured on video grabbing and charging

at officers and tearing one officer’s gas mask off his face. The day after the protests, Fitzsimons

celebrated the violence in an online town meeting. Investigation uncovered that Fitzsimons had

previously a called Congressional office, identifying himself as “Kyle Fitzsimons, the man who

wants to start a war.” Gov’t Mem. for Det., Doc. No. 7 at 5. Fitzsimons – unlike Mr. Foy—also

has prior convictions. Id.

        The government also attempts to rely on United States v. Padilla. There, too, the

defendant’s conduct was far more extreme than Mr. Foy’s. Padilla spoke of “the need to ‘tak[e]

DC with a [] a heavily armed protest.” Det. Order, Doc. No. 24 at 11. Padilla is charged with three

separate assaults on law enforcement, which involved conduct that spanned over three hours.

When officers tried to subdue him, Padilla said “I ain’t stopping.” Furthermore—and in sharp

contrast to Mr. Foy—in the days after January 6th, Padilla “repeatedly celebrated the attempt to

stop the certification of the election.” Id. at 12.

        The government’s attempt to establish similarities between Mr. Foy and the above

defendants—three of whom have prior records—is misleading. Mr. Foy is more similarly situated

to defendants who have been released under Section 3142 and the D.C. Circuit’s holding in



                                                      8
         Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 9 of 10




Munchel. See e.g., Minute Entry, United States v. Judd, 1:21CR40-TNM (D.D.C. May 12, 2021)

(defendant with no prior record who allegedly tossed a lit firecracker into a crowd of people

released to home confinement); United States v. Emanuel Jackson, See Minute Entry, 1:21MJ11

(D.D.C. March 2, 2021) (detention order revoked for defendant who was depicted on video striking

officers with a baseball bat and defendant ordered into high intensity supervision).

       Moreover, it bears repeating that Mr. Foy is a veteran who honorably served this country,

has no prior criminal record, and no social history of violence. Mr. Foy’s history shows that his

alleged conduct on January 6th was an aberration that manifested due to unique and external

circumstances. Because those circumstances will not present themselves again, precedent dictates

that he be released. Munchel¸ 991 F.3d at 1283 (holding that the Court must consider the specific

circumstances that made the defendant’s dangerous conduct possible on January 6th). Finally, as

the letters from Mr. Foy’s family and community demonstrate, Mr. Foy has strong support in his

community and he presents no risk of flight. See Letter of Michael W. Cuff Jr., Corporal, USMC

Veteran (“I look forward to a successful reintegration of Michal Foy, not an imprisoned one, as

prison is not what Michael Foy needs”). 10

                                               Conclusion

       If Congress had intended for those charged with a crime of violence to be detained

irrespective of fact, context, and history of lawful behavior, it would have included the offense in

the category of crimes warranting a rebuttable presumption. It did not. Instead, it crafted a narrow

rebuttable presumption category and imposed a burden of clear and convincing evidence to show

dangerousness absent the presumption. It indicates a strong preference for pre-trial release, and




10
  See First Motion for Bond, Doc. No. 10, Exh, 3 (describing Mr. Foy “one of the most caring,
nice and passionate individuals I have ever come to know”).
                                                 9
        Case 1:21-cr-00108-TSC Document 31 Filed 05/21/21 Page 10 of 10




that policy preference should be respected here. The government has not come close to proving

dangerousness in this case.

       Bail conditions including home confinement, electronic GPS monitoring, and third-party

custody would be more than sufficient to mitigate any risk to the community and to secure Mr.

Foy’s appearance in court. For all of the reasons stated above and in Mr. Foy’s first and second

motions for bond, the Court should reject the government’s request for pretrial detention and

should release Mr. Foy with conditions.



                                                     Respectfully submitted,

                                                     Michael Foy
                                                     By Counsel




                                                     ______-s-_____
                                                     Elizabeth Mullin
                                                     Assistant Federal Public Defender
                                                     Counsel for Michael Foy
                                                     Virginia Bar Number 86668
                                                     DC Bar Number 484020
                                                     1650 King Street, Suite 500
                                                     Alexandria, Virginia 22314
                                                     (703) 600-0879 (T)
                                                     (703) 600-0880 (F)
                                                     Elizabeth_Mullins@fd.org (e-mail)




                                              10
